Citation Nr: 1603266	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  06-06 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a seizure disorder. 


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1969 to January 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which determined that new and material evidence had not been received to reopen the Veteran's previously denied service connection claim for a seizure disorder. 

A videoconference Board hearing was held at the RO in June 2009 before the undersigned Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In August 2009, the Board reopened the Veteran's previously denied claim and denied the underlying claim on the merits.  The Veteran timely appealed the Board's August 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  The Court remanded this claim to the Board in a March 2011 Memorandum Decision.

In September 2011, the Board again reopened the Veteran's previously denied claim and denied the underlying claim on the merits.  Both the Veteran, through his attorney, and VA's Office of General Counsel (OGC) filed a Joint Motion for Remand (Joint Motion) with the Court seeking remand of the Board's September 2011 denial of service connection for a seizure disorder on the merits.  The Court granted the Joint Motion in a February 2012 Order.  In a December 2012 decision, the Board remanded the claim for further development.  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

Unfortunately, as is explained below in greater detail, the appeal is REMANDED again to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he had a preexisting seizure disorder that was aggravated by active service, to include in-service hospitalizations and the fear of going to war with a seizure disorder.  The Board acknowledges that this claim previously was remanded to the AOJ in December 2012.  Having reviewed the record evidence, and although the Board is reluctant to contribute to "the hamster-wheel reputation of Veterans law" by remanding this claim again, additional development is required before the underlying claim can be adjudicated on the merits.  Cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (finding that repeated remands "perpetuate the hamster-wheel reputation of Veterans law").

The Board notes that a Veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

In this case, the Veteran's April 1969 enlistment examination is absent of any notations or defects regarding a seizure disorder.  Nonetheless, it has been established that the Veteran's seizure disorder clearly and unmistakably preexisted service.  As noted in the March 2011 Court decision and the February 2012 Joint Motion, in order to rebut the presumption of soundness, there also must be clear and unmistakable evidence that the disability was not aggravated by service.  

In this regard, as part of the December 2012 Board remand, the Veteran was provided with another VA examination in November 2013.  The November 2013 examiner noted that the Veteran's records mention "pre-service origin of the spells."  The examiner noted a November 28, 1973, neurology evaluation that mentioned spells since age 7 and a spell in service on November 23, 1973.  The examiner also noted that the Veteran was diagnosed with a probable seizure disorder.  The examiner concluded that there was no evidence to suggest that the Veteran's seizure frequency increased above his baseline in service.  The examiner noted that the Veteran's baseline was unclear.  The examiner also concluded that there was no mention of any specific exposures related to service that would likely increase the future frequency of seizures.  The examiner explained that the Veteran had a history of illicit drug use that complicates the assessment of the course of his disorder.  The examiner concluded further that there was no evidence to suggest that the seizure disorder was caused by service and that it was less likely than not that the Veteran's military service aggravated the condition beyond its natural course.  

The Board finds that, although the November 2013 VA examiner concluded there was no evidence to suggest that the Veteran's seizure frequency increased above his baseline in service, the examiner used the incorrect standard when she concluded it is less likely than not that the Veteran's military service aggravated the condition beyond its natural course.  Therefore, a remand is necessary to obtain an addendum opinion.  

Additionally, on his April 2005 notice of disagreement and at the June 2009 Board hearing, the Veteran reported that he had been hospitalized for his seizure disorder around January or February 1970 at Fort Polk.  While the Veteran's claims file includes in-service treatment for his seizure disorder, there are no records which show in-patient treatment during service.  The Board also notes that, in a May 2013 statement, the Veteran's representative reported that his office had been informed that private treatment records from Lyndon B. Johnson General Hospital had been received by the RO.  A review of the Veteran's claims file does not reveal that these records have been associated with the claims file.  Accordingly, the Board finds that, on remand, the AOJ should attempt to obtain these identified records.  

The Board notes in this regard that judicial review is frustrated in this case (which has been on appeal since 2009) by the AOJ's failure to comply with the prior remand instructions in December 2012.  Compliance with the Board's remand instructions is not discretionary.  In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  It was error for the AOJ to re-certify this appeal to the Board in October 2015 without complying with the December 2012 remand instructions.  Given this error, another remand is required.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for migraine headaches since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already, to include any records which may be available from Lyndon B. Johnson General Hospital.  A copy of any records obtained, to include a negative reply, should be included in the claims file. 

2.  Contact the appropriate Federal records facility and request the Veteran's inpatient hospitalization records for January or February 1970 at Fort Polk.  A copy of any request(s) for these records, and any reply, to include a negative reply, should be included in the claims file. 

3.  Then, return the Veteran's claims file and a copy of this remand to the examiner who performed the November 2013 VA examination for an addendum opinion.  If this examiner is no longer available, then another examiner should be asked to review the claims file and answer the questions posed below.

The November 2013 VA examiner or another appropriate clinician should state whether there is clear and unmistakable evidence (i.e., highest degree of medical certainty) that the Veteran's seizure disorder was not aggravated beyond the natural progress of the disorder by his active service.  If not, then the November 2013 VA examiner or another appropriate clinician should determine whether is it at least as likely as not (i.e., a 50 percent or greater probability) that the currently diagnosed seizure disorder is related etiologically to the Veteran's active service to include in-service treatment and the fear of going to war with a seizure disorder.  A complete rationale must be provided for any opinion(s) expressed.

The examiner is advised that it already has been established that the Veteran's seizure disorder clearly and unmistakably existed prior to service.  

4.  Review the completed addendum opinion and determine if it complies substantially with this REMAND.  If not, please take appropriate corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his attorney.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

